               Case 19-51152-CSS             Doc 23-1   Filed 05/03/21    Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                    Chapter 7

Xceligent, Inc.                                            Case No. 17-12937 (CSS)

                                Debtor.


Alfred T. Giuliano, Chapter 7 Trustee for the
Bankruptcy Estate of Xceligent, Inc.


                                Plaintiff,
v.                                                        Adv. No.    19-51152

Bisnow LLC


                                Defendant.


                                     JUDGMENT BY DEFAULT

         Default was entered against Defendant Bisnow, LLC on ______________, 2021.
         The Plaintiff has requested entry of judgment by default and has filed certificate of the
amount due and stating that this Defendant is not in the military service. Furthermore, it appears
from the record that this Defendant is not an infant or incompetent person. Therefore, pursuant
to Fed. R. Civ. P. 55(b)(1), as incorporated by Fed. R. Bankr. P. 7055, judgment is entered
against this Defendant in favor of the Plaintiff as follows:


                  $199,639.28




Date:                   , 2021
                                                        Clerk, United States Bankruptcy Court
                                                        for the District of Delaware




8001380 v1
